*837
ORDER

PER CURIAM.
Tampa Sales Corporation appeals from a summary judgment entered in the Circuit Court of Platte County in favor of the City of Riverside in an action filed by Tampa Sales related to the City’s construction of various improvements along a right of way adjacent to property owned by Tampa Sales. After a thorough review of the record, we conclude that no genuine dispute exists as to any material fact and that the City is entitled to judgment as a matter of law. Accordingly, the circuit court did not erred in entering summary judgment in favor of the City. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).